Case 2:19-cr-20630-BAF-APP ECF No. 21, PageID.123 Filed 03/29/21 Page 1 of 5



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,

                            Plaintiff,

       v.                                                      Case No. 19-CR-20630

JEFFERY PIETRZYK,                                              Hon. Bernard A. Friedman

                            Defendant.



                                  NOTICE OF MOTION

       Moving Party:                 Defendant Jeffery Pietrzyk

       Date and Time:                TBD

       Place:                        Hon. Bernard A. Friedman
                                     Theodore Levin U.S. Courthouse
                                     231 W. Lafayette Blvd., Room 120
                                     Detroit, MI 48226

       Supporting Papers:            Declaration of Robert C. Singer, Esq., executed
                                     March 29, 2021 and Exhibit A.

       Relief Requested:             An Order granting Defendant’s Fifth Motion to Adjourn
                                     Sentencing, to reset the defendant’s Sentencing Hearing for
                                     July 14, 2021 at 11:00 a.m., and to reset the Sentencing
                                     Submission Schedule.

Dated: March 29, 2021
       Williamsville, New York

                                     SINGER LEGAL PLLC
                                     Counsel for Defendant Jeffery Pietrzyk

                                     By:     s/ Robert C. Singer, Esq.
                                             Robert C. Singer, Esq.
                                     80 East Spring Street
                                     Williamsville, New York 14221
                                     (716) 222-3288
                                     rob@singerlegalpllc.com
Case 2:19-cr-20630-BAF-APP ECF No. 21, PageID.124 Filed 03/29/21 Page 2 of 5



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,

                                Plaintiff,

v.                                                            Case No. 19-CR-20630

JEFFERY PIETRZYK,                                             Hon. Bernard A. Friedman

                                Defendant.




                                  ATTORNEY DECLARATION


               I, ROBERT C. SINGER, ESQ., make this Declaration under penalty of perjury

pursuant to 28 U.S.C. § 1746:



               1.      I am an attorney at law duly licensed to practice in the State of New York

and this Court and am Owner of Singer Legal PLLC, attorneys for defendant Jeffery Pietrzyk.



               2.      I submit this declaration in support of the defendant’s Fifth Motion to

Adjourn Sentencing, to reset the defendant’s Sentencing Hearing for July 14, 2021 at 11:00 a.m., and

to reset the Sentencing Submission Schedule.



               3.      Sentencing in this matter currently is scheduled for April 21, 2020 at 11:00

a.m.




                                             Page 1 of 3
Case 2:19-cr-20630-BAF-APP ECF No. 21, PageID.125 Filed 03/29/21 Page 3 of 5



               4.      As the Court is aware, in March 2020, a novel coronavirus (“COVID-19”)

spread throughout this country, to include within the State of Michigan. The outbreak of COVID-

19 caused President Trump to declare a national state of emergency. The outbreak also resulted in

the Governor of Michigan to declare a state of emergency in Michigan. In April 2020, the Eastern

District of Michigan promulgated an administrative order that does not permit personal appearances

for sentencing hearings because such hearings “cannot be conducted in person without seriously

jeopardizing public health and safety” due to the pandemic. See 20-AO-027 (Apr. 10, 2020),

available at: http://www.mied.uscourts.gov/pdffiles/20AO027.pdf. While a defendant may

proceed with sentencing “virtually” using Zoom, proceedings though virtual appearances of counsel

and defendants require the defendant to waive his right to a personal appearance guaranteed under

Federal Rule of Criminal Procedure 32.



               5.      This administrative order has been extended by the Eastern District of

Michigan throughout 2020-21. In August 2020, Mr. Pietrzyk requested a new date for sentencing

since he was not permitted to appear in person for sentencing on September 2, 2020. The Court

granted his motion and adjourned sentencing until November 18, 2020, a date after the general

order was set to expire. Mr. Pietrzyk was optimistic that in person sentencing would resume on this

date since several federal district courts began reopening their courthouses for in person proceedings

this summer and fall. However, on September 28, 2020, the Eastern District of Michigan extended

its administrative order that does not permit in person appearances for sentencing through

December 28, 2020. See 20-AO-046 (Sept. 28, 2020), available at:

http://www.mied.uscourts.gov/pdffiles/20AO046a.pdf. And this order was extended again

through March 26, 2021. See 20-AO-059 (Dec. 21, 2020), available at:

https://www.mied.uscourts.gov/PDFFIles/20AO059.pdf While Administrative Order 20-AO-059


                                             Page 2 of 3
Case 2:19-cr-20630-BAF-APP ECF No. 21, PageID.126 Filed 03/29/21 Page 4 of 5



expired on March 26, 2021, your deponent’s conversation with the Court indicates that the Eastern

District of Michigan will extend its order restricting in person appearances through this spring.



               6.      I have spoken to my client about waiving his right to personal appearance for

sentencing and Mr. Pietrzyk will not waive this right because he desires to personally appear before

Your Honor for sentencing as it is his right to do so under Rule 32. See Exhibit A (Defendant’s

Intentions Regarding Sentencing). Therefore, the defense respectfully requests a fifth adjournment

of sentencing in this case. In speaking with the government and your courtroom manager, the

parties and the Court are available on July 14, 2021 at 11:00 a.m. for sentencing.



               7.      Prior to filing this motion, your deponent spoke to AUSA Frances Carlson.

AUSA Carlson indicated that the government is not opposed to granting this adjournment.



Dated: March 29, 2021
       Williamsville, New York

                                       SINGER LEGAL PLLC
                                       Attorneys for Defendant Jeffery Pietrzyk

                                       By:     s/ Robert C. Singer, Esq.
                                               Robert C. Singer, Esq.
                                       80 East Spring Street
                                       Williamsville, New York 14221
                                       (716) 222-3288
                                       rob@singerlegalpllc.com




                                             Page 3 of 3
Case 2:19-cr-20630-BAF-APP ECF No. 21, PageID.127 Filed 03/29/21 Page 5 of 5



                                    CERTIFICATE OF SERVICE

                I hereby certify that on March 29, 2021, I electronically filed the foregoing document
and accompanying exhibits and declarations with the United States District Court for the Eastern
District of Michigan by using the CM/ECF system. I certify that the following parties or their
counsel of record are registered as ECF Filers and that they will be served by the CM/ECF system:

United States Attorney’s Office
   for the Eastern District of Michigan
Counsel for Plaintiff United States of America
         Frances Carlson, Esq.
         Eaton Brown, Esq.
         Adriana Dydell, Esq.
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211
(313) 226-9696

Dated: March 29, 2021
       Williamsville, New York

                                          SINGER LEGAL PLLC
                                          Counsel for Defendant Jeffery Pietrzyk

                                          By:     s/ Robert C. Singer, Esq.
                                                  Robert C. Singer, Esq.
                                          80 East Spring Street
                                          Williamsville, New York 14221
                                          (716) 222-3288
                                          rob@singerlegalpllc.com
